United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 2, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-60707
                          Summary Calendar


EDUARDO ALFREDO TALLEDO-ACOSTA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petitions for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A27 619 111
                          BIA No. A90 260 498
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Eduardo Alfredo Talledo-Acosta seeks review of the Board of

Immigration Appeals’ (BIA) denial as untimely of his motion to

reopen immigration proceedings.   Talledo-Acosta asserts that the

denial of his motion to reopen was a violation of his Fifth

Amendment due process rights because he has never been granted an

opportunity to present evidence on behalf of his application for

adjustment of status, which is based on a 1995-approved I-140

immigrant worker visa petition filed by his prospective employer.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60707
                                 -2-

     The decision to reopen proceedings is a discretionary

decision, and this court applies a highly deferential abuse of

discretion standard when reviewing the BIA’s denial of a motion

to reopen.   Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

Talledo-Acosta does not challenge the BIA’s ruling that his

motion to reopen his 1986 deportation proceedings was untimely

filed.   Thus, any challenge to the timeliness of his motion to

reopen is deemed abandoned.   See Soadjede v. Ashcroft, 324 F.3d

830, 833 (5th Cir. 2003).   Because there is no protected liberty

interest in a motion to reopen, Talledo-Acosta cannot establish a

due process violation under the Fifth Amendment.   See Altamirano-

Lopez v. Gonzales, 435 F.3d 547, 551 (5th Cir. 2006).

     Accordingly, Talledo-Acosta’s petition for review is DENIED.